United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2175
                                    ___________

Claude R. Shuler, a minor, By and       *
through his next friend James E.        *
Shuler; James E. Shuler,                *
                                        *
             Appellants,                * Appeal from the United States
                                        * District Court for the
      v.                                * Western District of Missouri.
                                        *
Springfield R-XII School District,      * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: August 17, 2009
                                Filed: August 25, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      James Shuler and his minor son Claude appeal from the district court’s1
dismissal in part, and adverse grant of summary judgment in part, of this civil action
under the Individuals with Disabilities Education Act, Section 504 of the
Rehabilitation Act, the Americans with Disabilities Act, and other federal and state


      1
      The Honorable John T. Maughmer, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
law. After careful de novo review, we conclude that the district court properly granted
the motions to dismiss and for summary judgment, because appellants’ federal claims
are either untimely filed or administratively unexhausted. Further, the district court
did not abuse its discretion in declining to exercise supplemental jurisdiction over the
remaining state-law claim. As to appellants’ complaint that summary judgment was
premature, they did not seek a continuance below under Federal Rule of Civil
Procedure 56(f).

      Accordingly, we affirm the judgment of the district court, see 8th Cir. R. 47B;
and we deny appellee’s request for sanctions under Federal Rule of Appellate
Procedure 38.
                     ______________________________




                                          -2-